DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 03/22/2022 was filed and entered into record. Claims 27-55 ae newly added.  Claims 1-26 have been cancelled.  Claims 27-55 remain pending.
Election/Restrictions
Applicant's election of  Group III in the reply filed on 03/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claims 27, 32, 34, 42-44, 48, 49 and 53 objected to because of the following informalities:
Claim 27 line 3 – should be changed to - movements of [[a]]the user computing device that is associated with a user.
Claim 32 – should be changed to -  [[The]] A user computing device configured  to perform the footstep detection method of claim 27.
Claim 34 – line 11 – the filtering; and
Claim 42 – line 3 – the image as a result of the determining that the one cycle corresponds to the user taking the footstep as a result of the analyzing.
Claim 43 – line 3 – of a virtual model as a result of the determining that the one cycle corresponds to the user taking the footstep as a result of the analyzing.
Claim 44 – line 3 – determining that the one cycle corresponds to the user taking the footstep as a result of the analyzing.
Claim 48 – should be changed to - The method of claim 34 wherein the generating accelerometer data comprises generating accelerometer data after the user has been stationary and wherein the one cycle corresponds to the footstep that occurs immediately after the user has been stationary.
Claim 49 – should be changed to -  The method of claim 34 wherein the filtering the accelerometer data comprises first filtering and the analyzing the individual one of a plurality of cycles of the accelerometer data comprises second filtering the accelerometer data.
Claim 53 – should be changed to - The method of claim 52 wherein the determining the amplitude of the one cycle comprises determining an absolute value of a minimum acceleration since the accelerometer data last crossed 0.0 g while decreasing.
Appropriate correction is required.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 27-33 and 51-55 are rejected under 35 USC 101.
Claim 27 is rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recited processing the accelerometer data during the movements of the user computing device; determining a plurality of footsteps of the user as a result of the processing; and wherein the determining one of the footsteps comprises determining prior to completion of the one footstep by the user.
The limitation of processing the accelerometer data during the movements of the user computing device; determining a plurality of footsteps of the user as a result of the processing; and wherein the determining one of the footsteps comprises determining prior to completion of the one footstep by the use as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “using a user computing device” nothing in the claim element precludes the step from practically being performed in the mind.
For example, but for the “using a user computing device” language, “processing” in the context of this claim encompasses the user manually processing acceleration data acquired from accelerometer.  Similarly, “determining” in the context of the claim encompasses the user manually determining a plurality of footsteps of the user as result of the processing acceleration data prior to completion of the one footstep by the user.  These limitation as drafted are processes that, under their broadest reasonable interpretation, covers performance of the limitation in mind but recitation of generic computer components.  For example, but looking at the acceleration data, the user can manually determine if the user take a footstep before the completion of a cycle (i.e. the measurement data crosses certain threshold within one cycle).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements “using the computing device; accessing accelerometer data regarding movements of a user computing device that is associated with a user”.  The “computing device” in both steps is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of processing data and determining the result of plurality of footstep) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  “Accessing accelerometer data regarding movements of a user computing device that is associated with a user” is merely data collecting required by an algorithm.  This limitation adds insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the computing device to accessing accelerometer data, to processing data, and determining a plurality of footstep and  amounts to no more than mere instructions to apply the exception using a generic computing device. Mere instructions to apply an exception using a generic computing device cannot provide an inventive concept. The claim is not patent eligible.
Claim 28 further extend the abstract idea of claim 27.  The claim include additional element “initiating an operation of the user computing device as a result of the determining the one footstep”.  In step 2A prong 2 and step 2B, this limitation merely outputs result of the algorithm of determining the footsteps.  This limitation adds insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)).  The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea nor add .  Furthermore, the limitation does not amount significantly more than the abstract idea of itself,  Accordingly, the claim is not patent eligible.
Claim 29 further extend the abstract idea of claim 27.  The claim include additional element “displaying an image using a display screen of the user computing device, and changing the image as a result of the determining the one footstep”.  In step 2A prong 2 and step 2B, this limitation merely outputs result of the algorithm of determining the footsteps.  This limitation adds insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)).  The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea nor add .  Furthermore, the limitation does not amount significantly more than the abstract idea of itself,  Accordingly, the claim is not patent eligible.
Claim 30 further recites “wherein the footsteps occur after the user has been stationary and wherein the one footstep is a first of the footsteps immediately after the user has been stationary”.  Further specifying the begging section of data being processed and determined does not alter the fact that the method only involves mental processing of the data and, thus, does not amount to significantly more than the abstract idea.
Claim 31 further recites “wherein the determining the one footstep comprises determining as a result of an amplitude of acceleration data corresponding to the one footstep being less than a maximum threshold amplitude which is indicative of a typical footstep”.  The limitation further extent the abstract idea of claim 27 without contain additional element that as a whole cannot  integrate the abstract idea of the claims into a practical application (i.e. Step 2A Prong 2) nor contain additional that can amount significantly more than the abstract idea of itself.
Claims 32 and 33 further recites “the user computing device of claim 27; an article of manufacture comprising programming configured to cause the user computing device to perform the method of claim 27”.  The “the user computing device and an article of manufacture” in both claims is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of processing data and determining the result of plurality of footstep) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the limitation does not amount significantly more than the abstract idea of itself,  Accordingly, the claim is not patent eligible.
Claim 51 is rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recited analyzing individual ones of a plurality of cycles of the accelerometer data to determine whether any of the individual cycles corresponds to a user taking a footstep with the user computing device; as a result of the analyzing, indicating at least one of the individual cycles as corresponding to the user taking a footstep; and wherein the analyzing identifies the at least one cycle as corresponding to the user taking a footstep as a result of the accelerometer data of the at least one cycle having an amplitude which is less than a threshold amplitude which is indicative of a typical footstep.
The limitation of analyzing individual ones of a plurality of cycles of the accelerometer data to determine whether any of the individual cycles corresponds to a user taking a footstep with the user computing device; as a result of the analyzing, indicating at least one of the individual cycles as corresponding to the user taking a footstep; and wherein the analyzing identifies the at least one cycle as corresponding to the user taking a footstep as a result of the accelerometer data of the at least one cycle having an amplitude which is less than a threshold amplitude which is indicative of a typical footstep as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
For example, “analyzing” in the context of this claim encompasses the user manually analyzed data received obtain from accelerometer.  Similarly, “determining” in the context of the claim encompasses the user manually determining individual acceleration data within a cycle correspondent to a footstep.  These limitation as drafted are processes that, under their broadest reasonable interpretation, covers performance of the limitation in mind but recitation of generic computer components.  For example, but looking at the acceleration data, the user can manually indicate an individual cycle corresponding to the user taking a footstep and identify within a cycle the threshold amplitude of the acceleration data is less than a typical threshold value which indicate a typical footstep. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements “obtaining accelerometer data regarding movements of a user computing device; filtering the accelerometer data to remove frequencies above a typical footstepping frequency range”.  “Obtaining accelerometer data regarding movements of a user computing device; filtering the accelerometer data to remove frequencies above a typical footstepping frequency range” is merely data collecting by an algorithm.  This limitation adds insignificant extra-solution activity to the judicial exception (See MPEP 2106.05(g)).  “Filtering the accelerometer data to remove frequencies above a typical footstepping frequency range” does no more than generally link the use of judicial exception to a particular technological field. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “Obtaining accelerometer data regarding movements of a user computing device” is no more than data collecting.  This limitation add insignificant extra-solution activity to judicial exception.  The limitation “filtering the accelerometer data to remove frequencies above a typical footstepping frequency range” is well-understood, routine and conventional activity as evidence shown in US 7,653,508 and US 2011/0178759. Accordingly, the claim is not patent eligible.
Regarding to claims 52-54, further extend the abstract idea of claim 51.  The claims do not contain additional elements that integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Furthermore, the limitations do not amount to significantly more than the abstract idea of itself,  Accordingly, the claims are not patent eligible
Claims 55 further recites “the user computing device configured to perform the footstep detection of claim 51”.  The “the user computing device” in the claim is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of processing data and determining the result of plurality of footstep) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, the limitation does not amount significantly more than the abstract idea of itself,  Accordingly, the claim is not patent eligible.
Regarding to claims 34-50, claim 34 recites “using an accelerometer sensor of a user computing device that is associated with a user, generating accelerometer data regarding movements of the user computing device; using processing circuitry of the user computing device, filtering the accelerometer data to remove frequencies above a typical footstepping frequency range of the user” specify a specific device (i.e. an accelerometer and processing circuitry of the user computing” to collect and filter accelerometer data to a specific range of frequency (above typical footstepping).  The additional elements implement a judicial exception with a particular machine that is integral to the claim.  (See MPEP 2106.05(b)).  Accordingly, claim 34-50 are patent eligible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-28, 31-41, 46-47, 49-53 and 54 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 15-18, 22, 25-30 of U.S. Patent No. 10,724,864 hereinafter ‘864. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 27-28, 31-41, 46-47, 49-53 and 54 of the current application are either anticipated or would have been obvious over by claims 1-4, 15-18, 22, 25-30 of the U.S. Patent 10,724,864.
Regarding to claims 27, 34 and 51 of current application, claims 1of ‘864 discloses a similar system as describing in recent application.  ‘864 may use different languages to disclose the claimed invention of recent application but they are not patently distinct.  For example, claims 27, 34 and 51 of recent application discloses that using a user computer and processing of circuit to obtain or generate accelerometer and processing acceleration data and determine a plurality of footsteps, ‘864 discloses using an accelerometer, filter and processing circuit to obtain or generate accelerometer and processing acceleration data and determine a plurality of footsteps.  The equipment used to collect and process acceleration data may be disclosed differently between the recent application and ‘864 but they still discloses a similar concept determining a plurality of footstep using acceleration data.
Regarding to claims 28, 31 of current application, claims 22 and 15 of ‘864 discloses a similar system as describing in recent application.  ‘864 may use different languages to disclose the claimed invention of recent application but they are not patently distinct.  For example, claims 28 and 31 of recent application discloses that initiate an operation of the user as a result of the determining the one footstep.  Claim 22 and 15 of ‘864 disclose that the method generate an indication that one cycle corresponds to the user taking a footstep.  The operation disclosed in ‘864 may be different from the operation of the recent application but it is still an operation.
Regarding to claims 32-33, 35-41, 46-47, 49-50, 52-52, and 55 of current application, claims 2-4, 16-18, 22, 25-30 of ‘864 discloses a similar system as describing in recent application.  ‘864 may use different languages to disclose the claimed invention of recent application but they are not patently distinct.
Below is the chart showing the similarities and differences (underline) of claims 27-8, 31-41, 46-47, 49-53 and 54 of the current application and claims 1-4, 15-18, 22, 25-30 of US 10,724,864.
Recent Application 16/806944
US Patent 10,724,864
27. A footstep detection method comprising:
.  using a user computing device, accessing accelerometer data regarding movements of a user computing device that is associated with a user; 
.  using the user computing device, processing the accelerometer data during the movements of the user computing device; 
.  using the user computing device, determining a plurality of footsteps of the user as a result of the processing;



.  wherein the determining one of the footsteps comprises determining prior to completion of the one footstep by the user
1. A footstep detection method comprising:
.  using an accelerometer sensor, generating accelerometer data regarding movements of a user device;

.  using a filter, filtering the accelerometer data to remove frequencies above a typical stepping frequency range of a user;
.  using processing circuitry, analyzing an individual one of a plurality of cycles of the accelerometer data to determine whether the one cycle corresponds to the user taking a footstep with the user device after the filtering;
.  using the processing circuitry, determining that the one cycle corresponds to the user taking the footstep as a result of the analyzing
28.  The method of claim 27 further comprising initiating an operation of the user computing device as a result of the determining the one footstep.
22. The method of claim 1 further comprising generating an indication that the one cycle corresponds to the user taking the footstep.
31. The method of claim 27 wherein the determining the one footstep comprises determining as a result of an amplitude of acceleration data corresponding to the one footstep being less than a maximum threshold amplitude which is indicative of a typical footstep.
15. The method of claim 1 wherein the analyzing identifies the one cycle as corresponding to the user taking a footstep as a result of the accelerometer data of the one cycle having an amplitude which is less than a threshold amplitude which is indicative of a typical footstep.
32. The user computing device of claim 27.
29. A user computer device configured to perform the footstep detection method of claim 1
33. An article of manufacture comprising programming configured to cause the user computing device to perform the method of claim 27.
30. An article of manufacture comprising programming configured to cause the processing circuitry to perform the method of claim 1.
34. A footstep detection method comprising: 
.  using an accelerometer sensor of a user computing device that is associated with a user, generating accelerometer data regarding movements of the user computing device; 
.  using processing circuitry of the user computing device, filtering the accelerometer data to remove frequencies above a typical foot-stepping frequency range of the user; 
.  using the processing circuitry, analyzing an individual one of a plurality of cycles of the accelerometer data to determine whether the one cycle corresponds to the user taking a footstep with the user computing device after the filtering;
.  using the processing circuitry, determining that the one cycle corresponds to the user taking the footstep as a result of the analyzing.
1. A footstep detection method comprising:
.  using an accelerometer sensor, generating accelerometer data regarding movements of a user device;

.  using a filter, filtering the accelerometer data to remove frequencies above a typical stepping frequency range of a user;

.  using processing circuitry, analyzing an individual one of a plurality of cycles of the accelerometer data to determine whether the one cycle corresponds to the user taking a footstep with the user device after the filtering;
.  using the processing circuitry, determining that the one cycle corresponds to the user taking the footstep as a result of the analyzing;
35. The method of claim 34 wherein the analyzing comprises analyzing a period of the one cycle with respect to a period of a typical footstep cycle which corresponds to a typical footstep.
26. The method of claim 1 wherein the analyzing comprises analyzing a period of the one cycle with respect to a period of a typical footstep cycle which corresponds to a typical footstep.
36. The method of claim 35 wherein the determining comprises determining the one cycle as corresponding to the user taking the footstep as a result of the period of the one cycle being less than the period of the typical footstep cycle.
27. The method of claim 26 wherein the determining comprises determining the one cycle as corresponding to the user taking the footstep as a result of the period of the one cycle being less than the period of the typical footstep cycle.
37. The method of claim 36 further comprising identifying an other of the cycles as not corresponding to the user taking a footstep as a result of a period of the other of the cycles being greater than the period of the typical footstep cycle.
28. The method of claim 26 further comprising identifying an other of the cycles as not corresponding to the user taking the footstep as a result of a period of the other of the cycles being greater than the period of the typical footstep cycle
38. The method of claim 34 wherein the analyzing comprises analyzing less than the entirety of the one cycle.
2. The method of claim 1 wherein the analyzing comprises analyzing less than the entirety of the one cycle.
39. The method of claim 34 wherein the analyzing comprises comparing only a portion of the one cycle with a predefined length of time.
3. The method of claim 2 wherein the analyzing comprises comparing only a portion of the one cycle with a predefined length of time.
40. The method of claim 34 wherein the analyzing filters cycles having frequencies less than the typical footstepping frequency range.
4. The method of claim 1 wherein the analyzing filters cycles having frequencies less than the typical stepping frequency range.
41. The method of claim 34 wherein the analyzing identifies an other of the cycles as not corresponding to the user taking a footstep as a result of the accelerometer data of the other cycle having an amplitude which is larger than a threshold amplitude which is indicative of a typical footstep.
18. The method of claim 1 wherein the analyzing identifies an other of the cycles as not corresponding to the user taking a footstep as a result of the accelerometer data of the other cycle having an amplitude which is larger than a threshold amplitude which is indicative of a typical footstep.
46. The method of claim 34 wherein the determining comprises determining prior to completion of the footstep by the user.
2. The method of claim 1 wherein the analyzing comprises analyzing less than the entirety of the one cycle.
47. The method of claim 34 further comprising initiating an operation of the user computing device as a result of the determining that the one cycle corresponds to the user taking the footstep.
22. The method of claim 1 further comprising generating an indication that the one cycle corresponds to the user taking the footstep.
49. The method of claim 34 wherein the filtering comprises first filtering and the analyzing comprises second filtering the accelerometer data.
25. The method of claim 1 wherein the filtering comprises first filtering and the analyzing comprises second filtering the accelerometer data.
50. The user computing device configured to perform the footstep detection method of claim 34.
29. A user computer device configured to perform the footstep detection method of claim 1.
51. A footstep detection method comprising: 
.  obtaining accelerometer data regarding movements of a user computing device; 

.  filtering the accelerometer data to remove frequencies above a typical footstepping frequency range of a user; 
.  after the filtering, analyzing individual ones of a plurality of cycles of the accelerometer data to determine whether any of the individual cycles corresponds to a user taking a footstep with the user computing device; 

.  as a result of the analyzing, indicating at least one of the individual cycles as corresponding to the user taking a footstep; 

.   wherein the analyzing identifies the at least one cycle as corresponding to the user taking a footstep as a result of the accelerometer data of the at least one cycle having an amplitude which is less than a threshold amplitude which is indicative of a typical footstep.
1. A footstep detection method comprising:
.  using an accelerometer sensor, generating accelerometer data regarding movements of a user device;
.  using a filter, filtering the accelerometer data to remove frequencies above a typical stepping frequency range of a user;
.  using processing circuitry, analyzing an individual one of a plurality of cycles of the accelerometer data to determine whether the one cycle corresponds to the user taking a footstep with the user device after the filtering;
. using the processing circuitry, determining that the one cycle corresponds to the user taking the footstep as a result of the analyzing;
27. The method of claim 26 wherein the determining comprises determining the one cycle as corresponding to the user taking the footstep as a result of the period of the one cycle being less than the period of the typical footstep cycle.
52. The method of claim 51 further comprising determining the amplitude of the one cycle while the accelerometer data is decreasing and prior to the increasing of the accelerometer data.
16. The method of claim 15 further comprising determining the amplitude of the one cycle while the accelerometer data is decreasing and prior to the increasing of the accelerometer data.
53. The method of claim 52 wherein the determining comprises determining an absolute value of a minimum acceleration since the accelerometer data last crossed 0.0 g while decreasing.
17. The method of claim 16 wherein the determining comprises determining an absolute value of a minimum acceleration since the accelerometer data last crossed 0.0 g while decreasing.
55. The user computing device configured to perform the footstep detection method of claim 51.
29. A user computer device configured to perform the footstep detection method of claim 1.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27-30, 32-35, 38-40, 42, 46-48, 50 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. US 2016/0018225.
Regarding to claim 27, Yang teaches a footstep detection method comprising (Abstract):
using a user computing device (Fig. 3 item 110), accessing accelerometer data regarding movements of a user computing device that is associated with a user; (¶0088-0089 – especially The processor 142 may access readings from the accelerometer 152 as needed when executing the computer-readable instructions)
using the user computing device, processing the accelerometer data during the movements of the user computing device; (¶0089, ¶0108-0111 -determining position of the computing device based on acceleration data)
using the user computing device, determining a plurality of footsteps of the user as a result of the processing; (Fig.9-10; ¶0112-0116 – determining multiple step based on acceleration data)
wherein the determining one of the footsteps comprises determining prior to completion of the one footstep by the user.  (¶0117 – using predetermine time period to exclude a footstep.  A footstep is counted when unit 164 has a status of “DOWN” then “UP” within predetermined time period)
Regarding to claim 28, Yang teach the method of claim 27 further comprising.  Yang further teaches initiating an operation of the user computing device as a result of the determining the one footstep.  (Fig.11 Blk. 1193; ¶0124 – calculating step frequency)
Regarding to claim 29, Yang teaches the method of claim 27 further comprising.  Yang further teaches  displaying an image using a display screen of the user computing device, and changing the image as a result of the determining the one footstep. (Fig. 17; ¶0184 – displaying user moving position in real time)
Regarding to claim 30, Yang teaches the method of claim 27.  Yang further teaches wherein the footsteps occur after the user has been stationary and wherein the one footstep is a first of the footsteps immediately after the user has been stationary.  (Fig. 9, ¶0113-0114 – step determination starts at standstill)  
Regarding to claim 32, Yang teaches he user computing device of claim 27.  (Fig. 3 item 110 and rejection of claim 1)
Regarding to claim 33, Yang teaches an article of manufacture comprising programming configured to cause the user computing device to perform the method of claim 27 (Fig. 3 item 110; ¶0081 and rejection of claim 1)
Regarding to claim 34, Yang teaches a footstep detection method comprising: (Abstract)
using an accelerometer sensor (Fig.6 Accelerometer 152) of a user computing device that is associated with a user, generating accelerometer data regarding movements of the user computing device; (¶0089-0090 generating triaxle acceleration data)
using processing circuitry of the user computing device (Fig.4 processor; ¶0014), filtering the accelerometer data to remove frequencies above a typical footstepping frequency range of the user; (¶0045 – the TFF determines a frequency of the user’s physical movement, e.g. a step frequency.  Any vibration motion outside of step frequency is regarded as noise; Fig. 11 Blk. 1180, ¶0117 – using time threshold to determine if the acceleration data is part of the step)
using the processing circuitry, analyzing an individual one of a plurality of cycles of the accelerometer data to determine whether the one cycle corresponds to the user taking a footstep with the user computing device after the filtering; (Fig. 11; ¶0118-0123 – a uer takes a footstep when the elapse time required to go over the acceleration threshold twice is equal or greater than a footstep threshold)
using the processing circuitry, determining that the one cycle corresponds to the user taking the footstep as a result of the analyzing. (Fig.9, ¶0112-0116)
Regarding to claim 35, Yang teaches the method of claim 34.  Yang further teaches wherein the analyzing comprises analyzing a period of the one cycle with respect to a period of a typical footstep cycle which corresponds to a typical footstep (¶0117; 0122 – determining if a footstep was taken based on predetermined time period for typical footstep)
Regarding to claim 38, Yang teaches the method of claim 34.  Yang further teaches wherein the analyzing comprises analyzing less than the entirety of the one cycle. (Fig.9; ¶0117 – between t2 and t6; Yang determines that duration between 13-14 is less than 0.4s is considered for a footstep)
Regarding to claim 39, Yang teaches the method of claim 34.  Yang further teaches wherein the analyzing comprises comparing only a portion of the one cycle with a predefined length of time. (Fig.11, Blk 1180, ¶0122 only duration greater or equal to 0.4s is considered for a footstep)
Regarding to claim 40, Yang teaches the method of claim 34.  Yang further teaches wherein the analyzing filters cycles having frequencies less than the typical footstepping frequency range. (¶0117 – specify a minimum cycle for a footstep is 0.4s; ¶0112, ¶0123 – disclose an average frequency of a footstep is about 0.6s. Fig.9 and 10  show that a footstep can be detected at 0.5s)
Regarding to claim 42, Yang teaches the method of claim 34.  Yang further teaches displaying an image using a display screen of the user computing device, and changing the image as a result of the determining. (Fig. 17; ¶0184 – displaying user moving position in real time)
Regarding to claim 46, Yang teaches the method of claim 34.  Yang further teaches determining prior to completion of the footstep by the user (¶0117 – using predetermine time period to exclude a footstep.  A footstep is counted when unit 164 has a status of “DOWN” then “UP” within predetermined time period)
Regarding to claim 47, Yang teaches the method of claim 34.  Yang further teaches initiating an operation of the user computing device as a result of the determining that the one cycle corresponds to the user taking the footstep. (Fig.11 Blk. 1193; ¶0124 – calculating step frequency)
Regarding to claim 48, Yang teaches the method of claim 34.  Yang further teaches generating after the user has been stationary and wherein the one cycle corresponds to the footstep that occurs immediately after the user has been stationary. (Fig.11 Blk 1190; ¶0122 – increase footstep count)
Regarding to claim 50, Yang teaches the method of claim 34.  Yang further teaches the user computing device configured to perform the footstep detection method of claim 34. (Fig. 3 item 110 and rejection of claim 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 2016/0018225 as applied to claims 27 above, and further in view of Kahn et al. (US 7,653508)
Regarding to claim 36, Yang teaches the method of claim 34.  Yang fail to teach wherein the determining comprises determining the one cycle as corresponding to the user taking the footstep as a result of the period of the one cycle being less than the period of the typical footstep cycle.
Kahn teaches
wherein the determining comprises determining the one cycle as corresponding to the user taking the footstep as a result of the period of the one cycle being less than the period of the typical footstep cycle. (Col.4 lines 20-60, Fig.8 Blk 815 – a cadence window i.e. one cycle of footstep has a minimum and maximum period, a footstep is counted if it is within the cadence window, otherwise footstep is not counted).
It would have been obvious to ordinary skill in art before the effective filling date of the claimed invention to include the teaching of Kahn.  Step counting devices are often confused by motion noise experienced by the device throughout a user's daily routine. This noise causes false steps to be measured and actual steps to be missed in conventional step counting devices. With the teaching of Kahn, one can improve the accuracy of the footstep counting device by eliminate the measurement that are outside the cadence window.
Regarding to claim 37, Yang teaches the method of claim 36.  Yang fail to teach identifying an other of the cycles as not corresponding to the user taking a footstep as a result of a period of the other of the cycles being greater than the period of the typical footstep cycle..
Kahn teaches
identifying an other of the cycles as not corresponding to the user taking a footstep as a result of a period of the other of the cycles being greater than the period of the typical footstep cycle.. (Col.4 lines 20-60, Fig.8 Blk 815 – a cadence window i.e. one cycle of footstep has a minimum and maximum period, a footstep is counted if it is within the cadence window, otherwise footstep is not counted).
It would have been obvious to ordinary skill in art before the effective filling date of the claimed invention to include the teaching of Kahn.  Step counting devices are often confused by motion noise experienced by the device throughout a user's daily routine. This noise causes false steps to be measured and actual steps to be missed in conventional step counting devices. With the teaching of Kahn, one can improve the accuracy of the footstep counting device by eliminate the measurement that are outside the cadence window.

Claims 31, 41, 49, 51-52, 54-55   is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. US 2016/0018225 and further in view of Uchida (US 2011/0178759).
Regarding to claim 31, Yang teaches the method of claim 37.  Yang fails to teaches wherein the determining the one footstep comprises determining as a result of an amplitude of acceleration data corresponding to the one footstep being less than a maximum threshold amplitude which is indicative of a typical footstep.
Uchida teaches
wherein the determining the one footstep comprises determining as a result of an amplitude of acceleration data corresponding to the one footstep being less than a maximum threshold amplitude which is indicative of a typical footstep. (¶0045- 0048 filtering the amplitude of z component depends on a user’s walking space; Fig.2-3 show amplitude of acceleration is filtered based on the user’s walking pace.  Anything outside filter signal is considered noise and being eliminated).
It would have been obvious to ordinary skill in art before the effective filling date of the claimed invention to include the teaching of Uchida.  By filtering the unwanted acceleration noise data, the invention can improve the step counting and reduce processing power of the device.
Regarding to claim 41, Yang teaches the method of claim 34.  Yang fails to teaches wherein the analyzing identifies an other of the cycles as not corresponding to the user taking a footstep as a result of the accelerometer data of the other cycle having an amplitude which is larger than a threshold amplitude which is indicative of a typical footstep.
Uchida teaches
wherein the analyzing identifies an other of the cycles as not corresponding to the user taking a footstep as a result of the accelerometer data of the other cycle having an amplitude which is larger than a threshold amplitude which is indicative of a typical footstep. (¶0045- 0048 filtering the amplitude of z component depends on a user’s walking space; Fig.2-3 show amplitude of acceleration is filtered based on the user’s walking pace.  Anything outside filter signal is considered noise and being eliminated).
It would have been obvious to ordinary skill in art before the effective filling date of the claimed invention to include the teaching of Yang.  By filtering the unwanted acceleration noise data, the invention can improve the step counting and reduce processing power of the device.
Regarding to claim 49, Yang teaches the method of claim 34.  Yang fails to teaches wherein the filtering comprises first filtering and the analyzing comprises second filtering the accelerometer data.
Uchida teaches
wherein the filtering comprises first filtering and the analyzing comprises second filtering the accelerometer data. (¶0045- 0048 filtering the amplitude of z component depends on a user’s walking space; Fig.2-3 show amplitude of acceleration is filtered based on the user’s walking pace.  Anything outside filter signal is considered noise and being eliminated). The amplitude of acceleration data filtered, i.e. second filter, based step frequency filter i.e. first filter
It would have been obvious to ordinary skill in art before the effective filling date of the claimed invention to include the teaching of Yang.  By filtering the unwanted acceleration noise data, the invention can improve the step counting and reduce processing power of the device
Regarding to claim 51, Yang teaches a footstep detection method comprising: (Abstract)
obtaining accelerometer data regarding movements of a user computing device; (¶0088-0089 – especially The processor 142 may access readings from the accelerometer 152 as needed when executing the computer-readable instructions)
filtering the accelerometer data to remove frequencies above a typical footstepping frequency range of a user; (¶0045 – the TFF determines a frequency of the user’s physical movement, e.g. a step frequency.  Any vibration motion outside of step frequency is regarded as noise; Fig. 11 Blk. 1180, ¶0117 – using time threshold to determine if the acceleration data is part of the step)
after the filtering, analyzing individual ones of a plurality of cycles of the accelerometer data to determine whether any of the individual cycles corresponds to a user taking a footstep with the user computing device; (Fig.9-10; ¶0112-0116 – determining multiple step based on acceleration data) as a result of the analyzing, indicating at least one of the individual cycles as corresponding to the user taking a footstep; (¶0117 A footstep is counted when unit 164 has a status of “DOWN” then “UP” within predetermined time period)
Yang fails to teach wherein the analyzing identifies the at least one cycle as corresponding to the user taking a footstep as a result of the accelerometer data of the at least one cycle having an amplitude which is less than a threshold amplitude which is indicative of a typical footstep.
Uchida teaches
wherein the analyzing identifies the at least one cycle as corresponding to the user taking a footstep as a result of the accelerometer data of the at least one cycle having an amplitude which is less than a threshold amplitude which is indicative of a typical footstep. (¶0045- 0048 filtering the amplitude of z component depends on a user’s walking space; Fig.2-3 show amplitude of acceleration is filtered based on the user’s walking pace.  Anything outside filter signal is considered noise and being eliminated).
It would have been obvious to ordinary skill in art before the effective filling date of the claimed invention to include the teaching of Yang.  By filtering the unwanted acceleration noise data, the invention can improve the step counting and reduce processing power of the device.
Regarding to claim 52, Yang modified by Uchida teaches the method of claim 51, Yang further teaches determining the amplitude of the one cycle while the accelerometer data is decreasing and prior to the increasing of the accelerometer data. (Fig.9 between t1and t2; ¶0113-0116 – determining if the accelerometer data crossed  the threshold)
Regarding to claim 54, Yang modified by Uchida teaches the method of claim 51, Yang modified by Uchida fails to teach adjusting the threshold amplitude using the accelerometer data.
Uchida teaches
adjusting the threshold amplitude using the accelerometer data. (¶0045- 0048 filtering the amplitude of z component depends on a user’s walking space; Fig.2-3 show amplitude of acceleration is filtered based on the user’s walking pace.  Anything outside filter signal is considered noise and being eliminated).
It would have been obvious to ordinary skill in art before the effective filling date of the claimed invention to include the teaching of Yang.  By filtering the unwanted acceleration noise data, the invention can improve the step counting and reduce processing power of the device.
Regarding to claim 55, Yang modified by Uchida teaches the user computing device configured to perform the footstep detection method of claim 51. (Fig. 3 item 110; ¶0081 and rejection of claim 51)
Allowable Subject Matter
Claims 43-45 and 53 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding claims 43, the prior art does not teach or suggest the claimed invention having “determining a distance a virtual camera is to be moved within a virtual scene of a virtual model as a result of the determining”, and a combination of other limitations thereof as recited in the claims.
Regarding claims 44, the prior art does not teach or suggest the claimed invention having “moving a virtual camera within a virtual scene of a virtual model as a result of the determining.”, and a combination of other limitations thereof as recited in the claims.
Regarding to claim 45, the claim has been found allowable due to its dependency to claim 44 above.
Regarding claims 53, the prior art does not teach or suggest the claimed invention having “wherein the determining comprises determining an absolute value of a minimum acceleration since the accelerometer data last crossed 0.0 g while decreasing”, and a combination of other limitations thereof as recited in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862